Citation Nr: 0901361	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  00-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1. Entitlement to service connection for a gastrointestinal 
disorder, variously identified as gastroenteritis and/or 
peptic ulcer disease.

2. Entitlement to service connection for a skin disorder of 
the hands, variously diagnosed as eczema.

3. Entitlement to an initial compensable evaluation for 
residuals of a torn medial meniscus of the left knee.

4. Entitlement to an initial rating in excess of 10 percent 
for mild degenerative joint disease of the left knee.

5. Entitlement to service connection for a right knee 
disorder, to include as secondary to the veteran's service-
connected left knee disabilities.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION


The veteran had active military service from March 1949 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1999 and November 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  In June 2002, the 
veteran's claims file was transferred to the RO in Seattle, 
Washington, from which his case now originates.  In September 
2003, the veteran appeared at a videoconference hearing at 
the RO in Seattle, with the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript is of record.

In March 2004 this case was before the Board, and was 
remanded for additional development and readjudication.  In 
March 2006, the Board issued a decision in the case.  The 
veteran appealed the March 2006 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In May 2008, 
the Court issued a Memorandum Decision and returned the case 
to he Board.

This appeal has been advanced on the Board's docket, due to 
the veteran's advanced age, pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial compensable 
evaluation for residuals of a torn medial meniscus of the 
left knee; entitlement to an initial rating in excess of 10 
percent for mild degenerative joint disease of the left knee; 
and entitlement to service connection for a right knee 
disorder, are herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

1.  The veteran's single episode in service, involving 
nausea, vomiting, and right lower quadrant muscle tenderness, 
was acute and transitory, and a continuing disability was not 
then present.  The preponderance of the competent evidence of 
record is against a finding that the veteran has a currently 
diagnosed gastrointestinal disorder which is related to his 
period of active military service.

2.  The preponderance of the competent evidence of record is 
against a finding that the veteran has a currently diagnosed 
skin disorder which is related to any event or incident 
during his active military service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A skin disorder of the hands was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss, in detail, each piece of evidence 
submitted by the veteran or on his behalf.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, in the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  
Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in April 2000, April 2001, March 
2003, and March 2004 which fully addressed the notice 
elements.  These letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Although 
no longer required, the veteran was also asked to submit 
evidence and/or information in his possession to the RO.  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  As to the claims 
herein denied, such matters are moot.  As to the claims being 
remanded below, we are confident that the appellant's 
attorney will fully advise her client in that regard.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA and private treatment records, and the 
veteran was scheduled for VA examinations.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Service Connection Issues

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  

The chronicity provision of section 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period, and still has the condition.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be granted or 
reopened on the basis of section 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
post-service symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 493 (1997).  The rules concerning chronicity and 
continuity of symptomatology require "medical expertise " 
to relate the veteran's present disability to the post-
service symptoms.  Savage, 10 Vet. App. at 497-98.

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), Hattlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (Board is not bound to accept 
physician's opinion when it is based exclusively upon 
recitations of claimant).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion which is based upon facts provided 
by the veteran which have been found to be inaccurate, or 
because other facts present in the record contradict the 
facts provided by the veteran which formed the basis for the 
opinion.  The Board may not, however, simply disregard a 
medical opinion solely on the rationale that the medical 
opinion was based upon a history given by the veteran.  
Kowalski, supra; Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on veteran's statement renders a medical 
report incredible only if the Board rejects the statement of 
the veteran).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-the-doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

It is well established that while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

A.  Gastrointestinal Disorder

Service treatment records (STRs) show that in September 1952 
the veteran was treated for an episode of nausea and vomiting 
of two days' duration.  On clinical evaluation, there was 
right lower quadrant muscle guarding and tenderness.  There 
was no rebound or referred pain from left lower quadrant 
pressure.  There was no abdominal pain, diarrhea, or 
genitourinary symptoms.  A diagnosis was not given, but the 
veteran was referred to surgical consultation for possible 
admission to the hospital.  However, it appears that the 
episode was acute and transitory in nature and resolved with 
treatment, as there is no record of further treatment and 
there were no pertinent complaints or findings recorded at 
the time of his separation from service in October 1952.

Private treatment records dated in March 1965 showed that the 
veteran was hospitalized for right knee surgery.  On 
admission he reported he had been hospitalized at the 
Williamsport Hospital for a checkup, when he was stated to 
have had a duodenal spasm due to nerves.  He also reported 
having been in a hospital in France after he received 
poisoned food.  

Private treatment records from Cortland Memorial Hospital 
showed that the veteran was hospitalized in October 1974 for 
treatment for an active ulcer fundus of the stomach, 
duodenitis, gastroenteritis, and an upper GI hemorrhage.  On 
admission it was noted that the "summary of the present 
history is that [the veteran] has had gastrointestinal 
problems in the past and about 15 years ago had a GI series 
at another hospital at which time he was told he had spasms 
of the lower part of the stomach and he was given Malaax 
[sic] with relief of symptoms."  It was also noted that 
"since then he had resorted to Malaax or food to relieve 
abdominal discomfort".

In November 1974 the veteran had a normal upper GI endoscopic 
examination at Holy Spirit Hospital.

Private treatment records from Dr. T, dated from 1979 through 
1991, show that the veteran was treated for symptoms 
including abdominal pain, epigastric pain, upset stomach, and 
heartburn.  The diagnoses included left upper GI spasm and 
hyperacidity or peptic ulcer disease.  In January 1980 he 
reported a history of IBS (irritable bowel syndrome), stomach 
spasms in 1955, and a cortisone-induced gastric ulcer with 
bleed in 1974.  

VA outpatient treatment records dated from 1998 through 2004 
show that the veteran was treated for gastrointestinal 
complaints, variously diagnosed as dyspepsia with reflux, 
reflux and hiatal hernia, and esophageal reflux.

In February 2000 a VA physician noted treatment of the 
veteran for a number of medical problems including dyspepsia, 
reflux, gastritis, and peptic ulcer disease. The VA physician 
noted that the veteran had a "long history of stomach 
complaints, presumed to be gastritis, and later found to have 
PUD [peptic ulcer disease]".  The VA physician further noted 
that "[t]hese problems began in service", and that the 
veteran continued to be quite symptomatic, and took 
medication to control the condition.  

In February 2000, the veteran testified at an RO hearing 
about the onset and severity of his gastrointestinal 
disorders.  He testified he was first treated for a stomach 
disorder in service in the 1950s, and that he had received 
treatment immediately following service, but that those 
records were unavailable.

On VA examination in July 2000, the physician noted there was 
no documentation regarding an admission or ongoing 
gastrointestinal problems in service after the veteran's two-
day episode of abdominal difficulties.  The VA physician also 
noted there was no documented diagnosis of peptic ulcer 
disease or ongoing difficulties, although the veteran stated 
he had been treated for such.  It was noted that the veteran 
gave a post-service history of hospitalization in the mid 
1950s for gastrointestinal bleeding, but no records thereof 
were found in the claims file.  It was noted that the veteran 
was hospitalized in 1974 with gastrointestinal bleeding 
secondary to peptic ulcer disease, with continued treatment 
for chronic dyspepsia thereafter.  A recent upper GI was 
noted to have shown a hiatal hernia and changes consistent 
with gastritis.  The clinical impression was history of 
peptic ulcer disease, chronic dyspepsia, and hiatal hernia.  
The VA examiner opined that there was no documentation in the 
claims file of a history, or even a suspicion, that the 
veteran had peptic ulcer disease during service, nor was 
there documentation of ongoing complaints or treatment other 
than the original episode in 1952.  Therefore, the physician 
concluded that it is not at least as likely as not that the 
current stomach disorder is etiologically related to the 
gastrointestinal complaints in 1952.

In November 2000, in a statement similar to the one given in 
February 2000, a VA physician again noted the veteran's 
treatment for abdominal pain while in service, and that he 
presented several years later with identical pain and a 
bleeding ulcer.  The physician concluded that therefore, in 
retrospect, it would seem that the veteran has had symptoms 
of reflux and dyspepsia which were described in service and 
continue to this day.

In an April 2003 VA examination report, a physician's 
assistant recounted the veteran's history in service of 
complaints of nausea, vomiting, and lower abdominal pain in 
September 1952, thought to be appendicitis.  In 1974, he was 
hospitalized for treatment of gastrointestinal bleeding due 
to peptic ulcer disease.  It was noted that, at admission, 
the veteran have a history of gastrointestinal problems 
approximately 15 years earlier.  Following examination, the 
VA examiner concluded that there were no definitive records 
to indicate that the veteran was treated or diagnosed with 
peptic ulcer disease in service.  The examiner further noted 
that, in October 1974, the veteran's history of stomach 
trouble for the past 15 years would have gone back to 
approximately 1959, seven years after he left service.  The 
veteran was currently diagnosed with hiatal hernia and reflux 
disease, thought to be from non-steroidal anti-inflammatory 
drugs (NSAIDs).

At his September 2003 Board hearing, the veteran provided 
testimony similar to that given at his previous RO hearing in 
February 2000.  He testified about the onset and development 
of his claimed gastrointestinal disorders as well as his 
subsequent treatment.  He testified that he was initially 
treated in the 1950s, but that those records were 
unavailable. 

On VA examination in April 2004, the examiner reviewed the 
veteran's claims file and service record twice.  The examiner 
opined that the September 1952 medical evaluation for 
gastrointestinal complaints for two days of nausea and 
vomiting would be most consistent with acute gastroenteritis, 
most likely of an infectious type, noting that no diagnosis 
was provided at that time and that the veteran was merely 
referred to surgery.  The examiner indicated that although it 
was conceivable that the in-service episode was dyspepsia, 
the complaint was more consistent with acute infectious 
gastroenteritis, on the basis that dyspepsia severe enough to 
cause nausea and vomiting would be expected to have been 
preceded by less severe symptoms for a significant period of 
time.  In addition, the examiner noted that the veteran had 
specifically denied any abdominal pain, and there was no 
tenderness or guarding in the left upper quadrant and 
epigastrium, where dyspepsia pain would be expected.  The VA 
examiner further noted that dyspepsia would be expected to be 
a sufficiently ongoing phenomenon to require follow up, and 
not merely an isolated episode, in view of the veteran's 
other clinic visits shown in the service records for fairly 
trivial complaints such as warts.  The examiner opined that, 
although the veteran would develop dyspepsia and similar 
gastric complaints by at least the mid 1970s, there are 
insufficient medical records to document continuity of the 
gastrointestinal complaints from the firm diagnosis of 
gastric ulcer and duodenitis in 1974 to the 1952 episode.

In the May 2008 Memorandum Decision, the Court acknowledged 
the Secretary's concession that the Board erred in the March 
2006 decision by failing to account for the references in the 
1965 and 1974 private hospital records to treatment for a 
gastrointestinal in the late 1950s.  The Court found that a 
remand was necessary for the Board to consider the evidence 
and readjudicate the claim.

The Board notes that there are several opinions of record 
regarding the veteran's current gastrointestinal diagnosis, 
and whether such diagnosis may be related to service.  Where 
the record contains both positive and negative evidence, it 
is the responsibility of the Board to weigh the credibility 
and probative value of the medical opinions, and determine 
where to give credit and where to withhold the same and, in 
so doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board is 
mindful that we must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, supra; see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

With specific regard to the opinions of the VA physician in 
letters dated in February and November 2000, the Board 
further notes that, although the conclusions of a physician 
are medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).

In determining which opinions to rely upon, the Board notes 
that we find the opinion of the April 2004 VA examiner the 
most compelling and persuasive.  Specifically, the VA 
examination report is very thorough, and the examiner 
indicated that he had twice reviewed every page of the 
veteran's claims file, including the service records, as well 
as the February and November 2000 opinions from the VA 
physician.  There is no indication that such review had been 
previously undertaken by that otherVA physician.

The Board notes that the veteran's STRs fail to reveal any 
significant ongoing gastrointestinal problems, just the 
complaints in September 1952, and that he was not diagnosed 
as having any chronic disability.  Given the opportunity to 
identify any history or symptoms associated with the in-
service episode, the veteran reported no pertinent complaints 
at separation a month later.  As a result, the STRs militate 
against a finding that a chronic gastrointestinal disorder 
had its onset during service.  Although the veteran has 
reported receiving treatment from private physicians 
following service discharge, he indicates that any such 
records are unavailable.  Thus, the claims folder is devoid 
of any treatment records or other medical documents 
pertaining to the veteran's claimed gastrointestinal disorder 
for several decades following his separation from service.  
The record reflects that the first medical evidence showing 
treatment for a gastrointestinal disorder was in October 1974 
when the veteran was treated for active ulcer fundus of the 
stomach, duodenitis, gastroenteritis, and upper GI 
hemorrhage.

Private treatment records dated in 1965, 1974, and 1980 show 
that the veteran reported being treated for a type of 
gastrointestinal disorder in the mid to late 1950s.  In 1965 
he reported treatment in the past for a duodenal spasm due to 
nerves, and in 1974 he reported treatment, approximately 15 
years prior, for a spasm of the lower part of the stomach.  
In January 1980, he reported having stomach spasms in 1955 
and a cortisone-induced gastric ulcer bleed in 1974. 

As indicated above, the veteran is certainly competent to 
report symptoms he experienced in the past.  Espiritu, supra; 
Jandreau, supra; Buchanan, supra.  Thus, a review of these 
private medical records tends show that the veteran 
complained of and was treated for gastrointestinal symptoms 
(reportedly diagnosed as stomach spasm) in the mid to late 
1950s - several years after his discharge from service in 
1952.  This leaves a several-year gap between service 
separation and the initial confirmation of the disability, 
with no clinical support for acute or inferred manifestations 
or continued symptoms.  While such clinical support is not 
necessary, the Board still finds that the references in the 
1965, 1974, and 1980 medical records to treatment in the 
1950s, for a reported diagnosis of stomach spasm, do not 
necessarily show evidence of continuity of symptomatology.  
Even viewing such references in the light most favorable to 
the veteran, at most such evidence shows that on one occasion 
between 1955 and 1959 the veteran, after presumably (but not 
explicitly stated) experiencing some type of abdominal 
discomfort, was treated for a reported stomach spasm.  Thus, 
the Board concludes that the veteran's report of this one 
occasion of treatment for a stomach spasms is not competent 
evidence of a continuing or chronic gastrointestinal disorder 
in the years following service, and, as a result, chronicity 
and/or continuity of symptomatology is not established.  38 
C.F.R. § 3.303(b); Savage, at 498.

Although the veteran's treating VA physician provided 
opinions in letters dated in 2000, which tend to link the 
veteran's in-service episode (which specifically involved 
nausea, vomiting, and right lower quadrant muscle guarding 
and tenderness, but no abdominal pain) to his current 
gastrointestinal disorders (dyspepsia with reflux), the Board 
finds such opinions to be less persuasive and less probative 
than the VA examiner's opinion from 2004.  Moreover, the 
Board finds that the VA physician's opinions in 2000 are 
based upon a factual scenario which does not completely mesh 
with the actual STRs of record.  The VA physician indicated 
that the veteran presented with, and was evaluated for, 
complaints of abdominal pain in service in 1952, and that the 
initial diagnosis was appendicitis.  After a thorough review 
of the STRs, the Board fails to find a notation of abdominal 
pain in 1952; although the veteran did have right lower 
quadrant muscle tenderness, he denied abdominal pain. 

Moreover, there is no notation in the STRs of an initial 
diagnosis of appendicitis; while the veteran was referred for 
surgical consultation for possible hospital admission, there 
are no STRs showing any further action in that regard.  The 
VA physician indicated he had reviewed the veteran's medical 
records, but the history, as documented in the physician's 
letters dated in 2000, is not consistent with the medical 
record.  Thus, in evaluating the credibility and weight of 
the reported history (supplied by the veteran) upon which the 
VA physician's opinions are based, the Board finds that the 
history reported by the veteran is not consistent with what 
was noted in the STRs.  That VA physician's opinion, 
therefore, is based in significant part on the inconsistent 
history provided by the veteran rather than on the 
contemporaneous medical evidence of record.  Acknowledging 
that the veteran's statements alone may be sufficient for his 
physician, more is required under the law to substantiate a 
claim.  Medical history provided by a veteran and recorded by 
an examiner, without additional enhancement or analysis, is 
not, on its own, competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  See Kowalski, supra.

The Board further notes that the VA physician's opinions 
dated in February and November 2000, are contrasted with the 
VA examiner's opinion in April 2004.  In that opinion, the VA 
examiner not only indicated review of the veteran's claims 
file and STRs twice, but also detailed pertinent references 
in the record, including the in-service episode in 1952, the 
aforementioned references in 1965, 1974, and 1980, and from 
the November 2000 VA physician's letter.  The VA examiner 
opined that the September 1952 in-service episode would be 
most consistent with acute gastroenteritis, noting complaints 
of nausea and vomiting, that no diagnosis was provided at 
that time, and that the veteran was merely referred to 
surgery.  The VA examiner indicated it is "conceivable" 
that the in-service episode was dyspepsia, but explained why 
the episode was more consistent with acute infectious 
gastroenteritis.  The VA examiner then correctly noted that 
the veteran had specifically denied abdominal pain and had no 
tenderness or guarding in the left upper quadrant and 
epigastrium, which was where the examiner noted that 
dyspepsia pain would be expected.  The VA examiner then 
opined that, although the veteran later developed dyspepsia 
and similar gastric complaints by at least the mid 1970s, 
there are insufficient medical records to document continuity 
of the gastrointestinal complaints from the firm diagnosis of 
gastric ulcer and duodenitis in 1974 to the in-service 
episode in 1952.

In conclusion, after weighing the VA examiner's opinion in 
2004 with the VA physician's opinions from February and 
November 2000, the Board finds the VA examiner's opinion in 
2004 to be more probative and persuasive, and therefore 
entitled to greater evidentiary weight.  

The Board recognizes the veteran's honorable service to the 
Nation, and acknowledges his sincere belief that his current 
gastrointestinal disorder had its onset in service.  His lay 
statements are certainly competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, supra; 
Buchanan, supra.  Here, the veteran is competent to report 
his gastrointestinal symptoms in the past.  However, the 
Board does not believe that a gastrointestinal disorder, as 
contrasted with reported gastrointestinal symptoms, is 
subject to lay diagnosis.  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning whether he had a specific gastrointestinal 
disorder, in the absence of specialized training.  In this 
matter, the veteran has not established any specialized 
training for such qualifications.

Consequently, the Board concludes that there is not an 
approximate balance of evidence in this case, for the reasons 
more fully explained above.  Thus, as the evidence 
preponderates against the claim for service connection for a 
gastrointestinal disorder, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim for service connection for a 
gastrointestinal disorder must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Ortiz, supra.

B.  Skin Disorder of the Hands

STRs show that in 1950 the veteran was treated for episodes 
of athlete's foot and eruct vulgarism of both feet.  In 
January 1952, he was treated for an erythematous-type, 
splotchy rash on his face.  However, it appears that both 
conditions were acute and transitory in nature and resolved 
with treatment, as there are no subsequently dated medical 
records on file reflecting further complaints, evaluation, or 
treatment during the remaining months of service.  Moreover, 
no pertinent complaints or findings were recorded at the time 
of separation from service in October 1952.  The STRs are 
negative for complaints, treatment, or diagnosis of a skin 
disorder involving the hands.

Post-service medical records cover the period from 1956 to 
2004, and include an April 1957 statement from a private 
physician, Dr. M, noting that the veteran sought consultation 
about a skin condition in the fall of 1953 and again in May 
1956.  The physician did not keep a record of the 
consultations, but noted that the diagnosis was pruritus ani 
and scroti with objective findings of mild erythema.  The 
condition was treated with hydrocortisone ointment.  Dr. M 
provided a similar statement in February 2000.

A June 1991 statement from a second private physician noted 
treatment of the veteran since 1980 for eczematoid dermatitis 
of the hands. 

In February 2000, a VA physician reported the veteran had 
been treated for a number of medical problems, including 
eczema, which he had in service.

In February 2000, the veteran testified at an RO hearing 
regarding the onset and severity of his claimed skin disorder 
as well as his subsequent treatment.  He testified that his 
skin disorder was due to exposure to solvents in service, and 
that after his service discharge he was first treated for his 
skin disorder in 1956.  
On VA examination in April 2001, the veteran reported 
bilateral hand eczema since service, saying it was secondary 
to exposure to zinc chromate as an aircraft mechanic.  The 
clinical impression was chronic bilateral hand eczema, likely 
due to solvent and heavy hydrocarbon exposure in service.

At his September 2003 Board hearing, the veteran provided 
testimony similar to that given at his previous RO hearing in 
February 2000.  He, in large part, reiterated previously 
considered contentions relevant to the in-service exposure to 
cleaning solvent causing and/or contributing to his current 
skin disorder.

On VA examination in December 2004, the veteran reported that 
his duties as an Air Force mechanic had included treating and 
cleaning various metallic surfaces with zinc chromate.  He 
said that shortly thereafter he had developed dryness, 
rashes, and cracking on his hands, and that his problem has 
continued until the present.  He said he had sought treatment 
during service and at various times since service.  Post-
service, he was employed at a glass factory and ran a dry 
cleaning shop in the 1970s into the 1980s.  The VA examiner 
noted that, in review of the record, there was no reference 
to any problems with the veteran's hands until 1980.  The 
examiner mentioned notes regarding problems with athlete's 
foot and warts while in the military, and post-service 
treatment in 1957, for intertriginous skin problems in the 
groin and intergluteal areas.  However, it was noted that 
there was no reference, at any time, made specifically to the 
hands.  The physician also referred to the April 2001 VA 
examination, which attributed the veteran's eczema to 
exposure to solvents and hydrocarbons but did not actually 
address specifically where it might have been contacted.  The 
examiner concluded that it seemed unlikely that the veteran's 
problems with his hands were the result of any type of 
service connection, on the basis that there was a 28-year 
hiatus from the time of the veteran's discharge from service 
until the first documented records of any problem with his 
hands in 1980.  The examiner did conclude that solvents and 
chemicals probably were the cause, but from contact in the 
dry cleaning business, which was long after service 
discharge.

In the May 2008 Memorandum Decision, the Court found that the 
Board's March 2006 denial of the claim for service connection 
for a skin disorder of the hands was solely based on a lack 
of contemporaneous medical evidence, and that therefore, the 
Board had improperly rejected the veteran's assertions of an 
eczema condition in service and had improperly rejected the 
VA medical examiner's opinion (in April 2001) that the 
veteran's skin condition was caused in service.

The veteran contends that he has a skin disorder of the hands 
which resulted from exposure to solvents in service.

In this case, it is clear that the veteran has a skin 
disorder of the hands, diagnosed as eczema and dermatitis of 
the hands.  STRs reveal that he was seen for various acute 
skin problems involving the feet and face which then resolved 
with treatment, as they were not present at the time of his 
medical examination for separation in October 1952.  Post-
service treatment records show that the veteran was first 
treated for a skin rash of the hands in 1980 - 28 years after 
he left active service.  

The Board acknowledges, as above, that the veteran's lay 
statements are competent to support the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, supra; 
Buchanan, supra.  Here, the veteran is competent to report 
that he has had a skin rash of the hands since service.  He 
is also competent to report his exposure to solvents as an 
airline mechanic in service.  However, the Board does not 
believe that a chronic skin disorder, such as eczema, as 
contrasted with reported skin rash symptoms, is subject to 
lay diagnosis.  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
whether he had a specific skin disorder (and the probable 
etiology of such disorder), in the absence of specialized 
training.  

With regard to the etiology of the veteran's skin disorder of 
the hands, the Board notes that there are conflicting medical 
opinions of record - specifically the VA examiner's report of 
April 2001 and the VA examiner's report of December 2004.  
Where the record contains both positive and negative 
evidence, it is the responsibility of the Board to weigh the 
credibility and probative value of the medical opinions, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans, supra.  The Board is also mindful 
that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Id.  The Board further notes that, although the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Willis, supra; Wilson, supra.

In determining which medical opinion to rely upon, the Board 
finds the opinion of the December 2004 VA examiner's opinion 
to be the most compelling and persuasive.  Specifically, that 
VA examination report is thorough.  The examiner indicated he 
had treated the veteran multiple times since 2001; had 
reviewed the veteran's records in great detail, including the 
April 2001 VA examiner's opinion; and had obtained a complete 
history from the veteran (including both his in-service and 
post-service work history).  There is no indication that such 
a thorough review was undertaken by the VA examiner in 2001.

The Board notes that the 2004 VA examiner concluded that the 
veteran's current skin disorders are not related to military 
service, including any claimed solvent exposure.  In 
rendering this opinion, the VA examiner took into 
consideration the veteran's previous medical history, medical 
evaluations, and history of solvent exposure during and after 
service.  On the other hand, the medical opinion from the VA 
nurse practitioner in April 2001 did not indicate that a 
review of the veteran's medical history had been 
accomplished, and did not indicate that the veteran's post-
service work history (and possible solvent exposure therein) 
had been considered.  Moreover, in the April 2001, the VA 
examiner's opinion was not definitive; rather, the VA 
examiner indicated that the veteran's chronic bilateral hand 
eczema was "likely" due to exposure to solvents in service.  

In conclusion, after weighing the VA examiner's opinion in 
2004 with the VA examiner's opinion from April 2001, the 
Board finds the 2004 opinion to be more probative and 
persuasive.  Thus, the Board concludes that there is not an 
approximate balance of evidence in this case, for the reasons 
fully explained above.  Thus, as the evidence preponderates 
against the claim for service connection for a skin disorder, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim for service connection for a skin disorder must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 
supra.


ORDER

Service connection for a gastrointestinal disorder is denied.

Service connection for a skin disorder of the hands is 
denied.


REMAND

In its May 2008 Memorandum Decision, the Court found that the 
Board had erred in the March 2006 decision when it failed to 
ensure compliance with the March 2004 remand order, noting 
that the April 2004 VA examination had failed to 
substantially comply with the order.  The Court specifically 
noted that the VA examiner in April 2004 had failed to 
provide any opinion with regard to the functional ability of 
the left knee during flare-ups or with extended use, and 
failed to make any observations with regard to the effect of 
the left knee disability on his conditions of employment, and 
that therefore the VA examination was not in substantial 
compliance with the Board's March 2004 remand.  With regard 
to the claim for service connection for a right knee 
disorder, the Court found that the April 2004 VA examination 
did not substantially comply with the March 2004 Board remand 
order because the April 2004 VA examiner failed to discuss 
and reconcile the discrepancies between a November 2000 VA 
medical opinion (by Dr. D.) and a December 2001 VA medical 
opinion (by Dr. W.) regarding the veteran's right knee 
condition. 

In light of the Court's 2008 Memorandum Decision, this matter 
must be remanded in order to assure substantial compliance 
with the Board's March 2004 remand.  On remand, the Board is 
confident that there will be compliance with recent case law 
regarding the notice and assistance requirements of the VCAA.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and subsequent 
judicial authority, see Dingess, supra; 
Vazquez-Flores v. Peake, supra.

2.  Request that the veteran provide any 
additional information pertaining to any 
treatment he may have received for his 
left or right knee disorders since April 
2004.  If the veteran provides sufficient 
identifying information and such records 
are not in the claims file already, an 
attempt to obtain any such records should 
be made, pursuant to the laws and 
regulations pertaining to VA's duty to 
assist.

3.  Thereafter, schedule the veteran for a 
VA orthopedic examination to determine the 
current severity of his service-connected 
left knee disabilities as well as the 
probable etiology of any right knee 
disorder found to be present.  The claims 
folders should be made available to the 
examiner for review prior to the 
examination and the examiner is requested 
to indicate if the veteran's medical 
records were reviewed.  All indicated 
tests and studies should be performed, and 
all manifestations of current disability 
should be described in detail, including 
any orthopedic and neurologic residuals 
found to result from the service-connected 
left knee disabilities.  

a.  Left Knee Disabilities:  The 
examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  

i.  An opinion should be provided 
regarding whether the veteran's left 
knee pain significantly limits 
functional ability during flare-ups 
or with extended use.  It should be 
noted whether the clinical evidence 
is consistent with the severity of 
the pain and other symptoms reported 
by the veteran.  

ii.  The examiner also should 
indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination which 
could be attributed to the service-
connected disability.  

iii.  If any requested opinions 
cannot be made without resort to mere 
speculation, the examiner should so 
state.

b.  Right Knee Disorder:  Based upon 
examination findings, appropriate tests 
and studies, historical records, and 
medical principles, the examiner is 
requested to proffer an opinion as to 
whether it is at least as likely as not 
(that is, to at least a 50/50 degree of 
probability) that any currently 
diagnosed right knee disorder has been 
caused or aggravated by the veteran's 
service-connected left knee 
disability,or whether such causation or 
aggravation is unlikely (i.e., less 
than a 50/50 probability).  In this 
regard, please attempt to identify the 
date of onset of each disorder..  The 
degree of right knee disability which 
would not be present but for the left 
knee disability should be identified.  

i.  The examiner is requested to 
discuss and reconcile the opinions 
expressed in the November 2000 
written statement from a VA Chief 
Medical Officer and the hand-written 
opinion from a VA physician received 
in December 2001.  

ii.  A complete rationale should be 
provided for all opinions proffered.  
If any requested opinions cannot be 
made without resort to mere 
speculation, the examiner should so 
state.

iii.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

iv.  Note:  The term "aggravated" 
in the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

v.  If any opinion requested above 
cannot be rendered on a medical or 
scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an 
explanation as to why that is so.

4.  The case should then be reviewed and 
if any decision remains unsatisfactory to 
the veteran, a SSOC should be issued and 
the veteran and his representative should 
be afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


